Case: 14-13649   Date Filed: 07/16/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13649
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:14-cv-00041-BAE-GRS



CAROL WILKERSON,

                                                           Plaintiff-Appellant,

                                 versus

STATE OF GEORGIA,
STATESBORO, GEORGIA,
BULLOCH COUNTY,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (July 16, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13649     Date Filed: 07/16/2015      Page: 2 of 6


      Carol Wilkerson, proceeding pro se, appeals the district court’s sua sponte

dismissal without prejudice of her complaint, which named the State of Georgia,

Bulloch County, and the City of Statesboro as defendants and sought $5 million in

damages from each defendant, with a public apology. In her fee-paid complaint,

Wilkerson alleged that several named and unnamed Bulloch County and City of

Statesboro employees mistreated her at various times and in various circumstances.

Before any of the defendants responded, the district court dismissed the complaint

sua sponte on the ground that it was “facially frivolous.”

      Wilkerson’s appellate brief lists four issues for appeal, namely, that the

district court (1) failed to conduct a de novo review of the record after she objected

to the magistrate judge’s report and recommendation; (2) ignored her proffered

evidence; (3) erred in implying that she is mentally imbalanced; and (4) erred in

finding that her lawsuits were “abusively frivolous.”

      We generally review a district court’s sua sponte dismissal of a complaint

for abuse of discretion. See Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1335-37 (11th

Cir. 2011). We likewise generally review a district court’s dismissal for frivolity

for abuse of discretion. Cf. Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)

(concerning frivolity review of an in forma pauperis action under 28 U.S.C.

§ 1915(e)). And we assume without deciding that a district court has the inherent

authority to dismiss a frivolous complaint sua sponte even when, as here, the


                                          2
                Case: 14-13649       Date Filed: 07/16/2015      Page: 3 of 6


plaintiff has paid the required filing fee. 1 See Fitzgerald v. First E. Seventh St.

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (holding that district courts

have such sua sponte authority); cf. Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 307-08, 109 S. Ct. 1814, 1821 (1989) (“Section 1915(d), for

example, authorizes courts to dismiss a ‘frivolous or malicious’ action, but there is

little doubt they would have power to do so even in the absence of this statutory

provision.”).

       We conclude that the district court abused its discretion in dismissing

Wilkerson’s complaint as “facially frivolous.” A complaint “is frivolous where it

lacks an arguable basis either in law or in fact.” Cf. Neitzke v. Williams, 490 U.S.
319, 325, 109 S. Ct. 1827, 1831-32 (1989) (concerning frivolity for in forma

pauperis actions under § 1915).            Among other allegations in the complaint,

Wilkerson alleged that, when she attended a bond-revocation hearing in state court

in December 2013, a courtroom officer and a county deputy used excessive force

to make her comply with their directions. Specifically, Wilkerson alleged that the

county deputy “threw her into a chair in a room of the courthouse while twisting

her arm viciously” and that the courtroom officer “hit plaintiff in her chest with his

fist.” (Doc. 1 at 6).
       1
            This Court has not held in a published opinion that district courts have inherent
authority to dismiss frivolous fee-paid complaints sua sponte, but we have expressly declined to
hold “that cases cannot, if proper procedures are followed, be dismissed when they are so
patently lacking in merit as to be frivolous.” Jefferson Fourteenth Assocs. v. Wometco de Puerto
Rico, Inc., 695 F.2d 524, 526 n.3 (11th Cir. 1983).
                                               3
              Case: 14-13649    Date Filed: 07/16/2015   Page: 4 of 6


      In short, Wilkerson’s complaint facially alleged that two state employees

used excessive force against her, either to detain her or while she was already

detained. Such a claim is cognizable under 42 U.S.C. § 1983. See, e.g., West v.

Davis, 767 F.3d 1063, 1070 (11th Cir. 2014) (reviewing an excessive-force claim

under § 1983 based on an allegedly unreasonable seizure); Fennell v. Gilstrap, 559
F.3d 1212, 1217 (11th Cir. 2009) (explaining that a jailor’s use of force against a

pretrial detainee is excessive under the Fourteenth Amendment if it “was applied

maliciously and sadistically to cause harm”).

      Although Wilkerson did not specifically cite § 1983 in her complaint,

federal courts generally “must look beyond the labels of [filings] by pro se

[plaintiffs] to interpret them under whatever statute would provide relief.” See

Means v. Alabama, 209 F.3d 1241, 1242 (11th Cir. 2000) (concerning pro se

inmates); cf. Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200 (2007)

(“A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.”) (internal quotation marks and citations omitted);

Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). Likewise,

the fact that Wilkerson did not specifically name the courtroom officer or the

deputy is not fatal in light of Wilkerson’s pro se status. See Wilger v. Dep’t of




                                         4
                Case: 14-13649      Date Filed: 07/16/2015      Page: 5 of 6


Pensions & Sec. for State of Ala., 593 F.2d 12, 13 (5th Cir. 1979). 2 In her

complaint, Wilkerson “made allegations which indicate that there may be

individuals (whether state officials or others) who are amenable to suit in federal

court.” Id. Therefore, Wilkerson should be afforded a reasonable opportunity to

amend her complaint “to add such parties-defendant as [she] choose[s] to name.”

Id.; cf. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (pro se plaintiffs must be

given at least one chance to amend their complaint before dismissal, at least where

a more carefully drafted complaint might state a claim), overruled in part by

Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir.

2002) (en banc) (counseled parties are not entitled to leave to amend sua sponte).

       Whether Wilkerson has filed frivolous complaints in the past does not

answer the question of whether her current complaint is abusive or frivolous.

While the magistrate judge noted that Wilkerson had been given a “warning” in the

past about filing frivolous lawsuits, the magistrate judge did not reference, and it

does not otherwise appear, that Wilkerson was subject to any filing restrictions at

the time that she filed the instant complaint. Given that our review of Wilkerson’s

complaint indicates that she has alleged at least one claim with an arguable basis in

law or fact, we conclude that the district court abused its discretion in sua sponte

dismissing her complaint as facially frivolous.

       2
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              5
                    Case: 14-13649     Date Filed: 07/16/2015    Page: 6 of 6


          The judgment of the district court is therefore VACATED, and this case is

REMANDED for further proceedings. 3




          3
              Because we vacate and remand, we do not address Wilkerson’s other contentions on
appeal.
                                                6